DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 10/28/21 has been entered.
The amendment filed on 10/28/21 has been entered.
Applicant amended Claims 1, 5, 6, 11, 22, 30, 41-43, 50.

Status of Claims
Claims 61-85 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-60 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7, 11-22, 26, 30-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 2011/0059610) in view of Preisser (US 2010/0206737).
In re Claim 1, Hua teaches a semiconductor integrated circuit comprising (Figs. 2a-2d, 3a-3d):
a semiconductor substrate 201 (paragraph 0031), wherein said semiconductor substrate 201 has a first substrate via hole 203-left (paragraph 0031; see also Fig. 1, 102, paragraph 0005, on a substrate via hole), a top surface and a bottom surface, 
said first substrate via hole 203-left has an inner surface (directed to the substrate), said inner surface of said first substrate via hole includes a bottom (directed to 202) and a surrounding (as in the figures), said surrounding of said inner surface of said first substrate via hole is at least partially defined by said semiconductor substrate 201;
a first circuit layout, which comprises: a front-side metal layer 202 (paragraph 0031) formed on said top surface of said semiconductor substrate 201, wherein said bottom of said inner surface of said first substrate via hole 203-left is at least partially defined by said front-side metal layer 202; and
a second circuit layout, which comprises: a seed metal layer 204 (paragraph 0031) formed on said inner surface of said first substrate via hole 203-left and said bottom surface of said semiconductor substrate 201, wherein 
said seed metal layer 204 has an outer surface (directed to layer 205); and 
a backside metal layer 205 (paragraph 0031) formed on said outer surface of said seed metal layer 204; wherein 
said first substrate via hole 203-left has a depth, a width and an aspect ratio, said aspect ratio of said first substrate via hole is equal to said depth of said first substrate via hole divided by said width of said first substrate via hole, said aspect ratio of said first substrate via hole is more than 3 (such as about 3.3, based on Fig. 3b, paragraph 0032).
Hao does not teach that said aspect ratio of said first substrate via hole is greater than or equal to 0.2 and less than or equal to 3, thereby a thickness uniformity of said backside metal layer is improved.
Preisser teaches (paragraph 0005) that an industry uses via holes with a diameter in a rage (1.5-10) microns for semiconductor substrates having a thickness in a range (5-25) micron, making it obvious that a common aspect ratios used in the industry for through substrate via holes may vary in a range 0.5 (5/10) to 16 (25/1.5).
Hao and Preisser teach analogous art directed to substrates comprised through vias and through via holes having an aspect ratio in a similar range, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hao device in view of the Preisser teaching, since they are 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hao device by creating its substrate via hole with dimensions used in the industry as disclosed by Preisser, and having an aspect ratio chosen from a range between 0.5 to 16, which includes a portion of the claimed range 0.5 – 3 aspect ratio, if a via hole with such dimensions and such aspect ratio is required for a particular manufacturing device. Note, that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been inherent for the Hao/Preisser device that a thickness uniformity of a backside metal layer is improved (as Claim 1 claims): In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Please, note that the last limitation of the claim is a functional limitation. In accordance with the MPEP: “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than functions: In re Schreiber, 128 F.3d 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
In re Claim 5, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 1 as cited above, including the via hole having dimensions taught by Preisser.
Preisser further teaches (paragraph 0005) that a width of said first substrate via hole is greater than or equal to 5 µm and less than or equal to 50 µm: Although Preisser teaches that a width of a substrate via hole could be in a range from 1.5 µm to 10 µm – this range makes the claimed width of the via hole obvious: In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
In re Claim 6, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 1 as cited above, with a via hole incorporated in the Hua device comprised dimensions taught by R-10.2019.
Preisser further teaches (paragraph 0005) that a depth of said first substrate via hole is greater than or equal to 10 µm and less than or equal to 40 µm: Preisser teaches that a commonly used substrate thickness is in the range from 5 µm to 25 µm, and, accordingly, the same would be a depth of the first substrate via hole. Although the above depth partially overlaps the claimed depth, this overlap is sufficient to view the Hua/Preisser range as making the claimed range obvious: In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 7, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 1 as cited above. 
Hua/Preisser further teaches (e.g., Hua teaches in Figs. 2b-2d and paragraphs below):
said front side metal layer 202 comprises a first part 202-left and a second part 202-right, 
said bottom of said inner surface of said first substrate via hole 203-lef) is at least partially defined by said first part 202-left of said front-side metal layer; 
said first-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said first part of said front-side metal layer 202-left (as being plated onto 202, see Figs. 2b-2c, paragraph 0031; see also Fig. 1 and paragraphs 0005-0006); wherein 
said semiconductor substrate 201 further includes a second substrate via hole 203-right, said second substrate via hole 203-right has an inner surface (similar to the 203-left), said inner surface of said second substrate via hole includes a bottom (attached to 202-right) and a surrounding, said surrounding of said inner surface of said second substrate via hole is at least partially defined by said semiconductor substrate 201, said bottom of said inner surface of said second substrate via hole 203-right is at least partially defined by said second part 202-right of said front-side metal layer 202; 
said bottom surface of said semiconductor substrate 201 comprises a first area (disposed to the left from 203-left), a second area (disposed to the right from 203-right), and a separation area, said separation area separates said first area of said bottom surface of said semiconductor substrate from said second area of said bottom surface of said semiconductor substrate; wherein 
said seed metal layer 204 is formed on said inner surface of said first substrate via hole 203-left, said inner surface of said second substrate via hole 203-right, said first area of said bottom surface of said semiconductor substrate 201, and said second area of said bottom surface of said semiconductor substrate 201; 
said first-substrate-bottom-surface seed metal layer 204 is formed on said first area of said bottom surface of said semiconductor substrate 201; 
said seed metal layer 204 further includes a second-substrate-via-hole-bottom seed metal layer formed on said bottom of said inner surface of said second substrate via hole 203-right, a second-substrate-via-hole-surrounding seed metal layer 204 formed on said surrounding of said inner surface of said second substrate via hole 203-right, and a second-substrate-bottom-surface seed metal layer 204 formed on said second area of said bottom surface of said semiconductor substrate 201; 
said second-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said second part of said front-side metal layer 202-right (as being plated onto it, paragraph 0031); wherein 
said outer surface of said seed metal layer 204 further includes an outer surface of said second-substrate-via-hole-bottom seed metal layer, an outer surface of said second-substrate-via-hole-surrounding seed metal layer, and an outer surface of said second-substrate-bottom-surface seed metal layer (as in the figures); wherein 
said backside metal layer 205 further includes a second-substrate-via-hole-bottom backside metal layer formed on said outer surface of said second-substrate-via-hole-bottom seed metal layer 204, a second-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said second-substrate-via-hole-surrounding seed metal layer 204, and a second-substrate-bottom-surface backside metal layer formed on said outer surface of said second-substrate-bottom-surface seed metal layer 204; wherein 
said second circuit layout further includes a second-substrate-via-hole-bottom connection part (with deposited layers of 204 and 205 on 202-right), a second substrate via hole inductor (inherently created by 204 and 205 on sidewalls of the second substrate via hole 203 right - similar to inductor 70 of the current application – see paragraph 0091 of the published application US 2020/0373225 for inherency), and a second electrical connection part (on a bottom of the substrate 201); 
said second-substrate-via-hole-bottom connection part includes said second-substrate-via-hole-bottom seed metal layer 204 and said second-substrate-via-hole-bottom backside metal layer 205; 
said second substrate via hole inductor includes said second-substrate-via-hole-surrounding seed metal layer and said second-substrate-via-hole-surrounding backside metal layer (as pointed out above); 
said second electrical connection part (on a bottom of the substrate) includes said second-substrate-bottom-surface seed metal layer 204 and said second-substrate-bottom-surface backside metal layer 205.
In re Claim 11, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 7 as cited above with via holes having dimensions taught by Preisser.
Since Hua teaches that the second via hole is identical to the first via hole (Figs. 2a-2d), it would have been obvious for one of ordinary skill in the art before filing the application creating the second via hole having a width and a depth and an aspect ratio 
In re Claim 12, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 7 as cited above, wherein (Hua, Figs. 2a-2d) said second substrate via hole 203-right is identical to that of the first via hole comprised dimensions taught by Isono and having a width (Isono, paragraph 0036) greater than or equal to 5 µm and less than or equal to 50 µm.
In re Claim 13, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 7 as cited above, including the second substrate via hole that is identical to the first substrate via hole (per Figs. 2a-2d of Hua) and having a depth and a width and dimensions taught by R-10.2019.
It would have been obvious for one of ordinary skill in the art before filing the application that said second substrate via hole 203-right (in the Hu device) being greater than or equal to 10 µm and less than or equal to 40 µm: Isono teaches (paragraph 0036) an aspect ratio is about 3 and a diameter of a via hole of 10 µm, which allows concluding that a depth of said second substrate via hole is 30 µm.
In re Claim 14, Hua/Preisser teaches the semiconductor integrated circuit of Claim 7 as cited above, wherein said second substrate via hole inductor has a second inductance value (as appropriate for a second inductor) and has dimensions taught by Isono.
Hua/Preisser does not teach that the second inductance value of said second substrate via hole inductor is greater than or equal to 0.1 pH and less than or equal to 17.0 pH. However, the above value would be inherent for the second substrate via hole 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Claim 15, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 1 as cited above. 
		Hua/Preisser does not state that said semiconductor integrated circuit is an RF circuit. However, such function of the Hua/Preisser integrated circuit could be inherent for the circuit of Clam 1: the structure of Hua/Preisser, cited for Claim 1, has approximately the same dimensions and structure as Figs. 1B and 2B of the current application, and the current application states (paragraphs 0091 and 0104 of US 2020/0373225) that Figs. 1B and 2B are capable of functioning as RF circuits. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 16, Hua/Preisser teaches the semiconductor integrated circuit according to Claim 1 as cited above, wherein said semiconductor substrate has a thickness (inherently), said thickness of said semiconductor substrate of Hua is equal to a depth of the first substrate via, which is created with dimensions of Preisser. 
Preisser further teaches (paragraph 0005) that a semiconductor substrate has a thickness which is greater than or equal to 10 µm and or less than or equal to 40 µm: Although Preisser explicitly teaches a thickness of the semiconductor substrate in the range from 5 µm to 25 µm – it is enough to view the limitation of Claim 16 as obvious: In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 17, Hua/Preisser teaches the semiconductor integrated circuit of Claim 1 as cited above.
Hua further teaches (Figs. 2a-2d) that said seed metal layer 204 has a thickness, said thickness of said seed metal layer is greater than or equal to 0.1 µm and less than or equal to 1 µm – Hua teaches a thickness in the range from 0.02 µm to 0.5 µm I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)..
In re Claim 18, Hua/Preisser teaches the semiconductor integrated circuit of Claim 1 as cited above.
Hua further teaches (Figs. 2a-2d and 3a-3d) that said backside metal layer 205 has a thickness, said thickness of said backside metal layer 205 is greater than or equal to 1 µm and less than or equal to 10 µm: In accordance with Fig. 3b, a combined thickness of 204 and 205 is about 4 µm, wherein a thickness of layer 204 is about less than 0.5 µm (Hua, paragraph 0031); accordingly, a thickness of the backside metal layer is greater than 1 µm and less than 10 µm .
In re Claim 19, Hua/Preisser teaches the semiconductor integrated circuit of Claim 1 as cited above, wherein (Hua, Figs. 2a-2d, paragraph 0022) said seed metal layer 204 is made by at least one material selected from the group consisting of: Pd, Pd alloy, Au, Au alloy, Ni, Ni alloy, Co, Co alloy, Cr, Cr alloy, Cu, Cu alloy, Pt, Pt alloy, Sn, Sn alloy, Rh and Rh alloy.
In re Claim 20, Hua/Preisser teaches the semiconductor integrated circuit of Claim 1 as cited above, wherein Hua teaches (Figs. 2a-2d, paragraph 0031) that 
In re Claim 21, Hua/Preisser teaches the semiconductor integrated circuit of Claim 1 as cited above, wherein Hua teaches (Figs. 2a-2d, paragraph 0007) that said semiconductor substrate 201 is made by one material selected from the group consisting of: GaAs, InP, GaN, sapphire and SiC – Hua teaches GaAs (Claim 5).
In re Claim 22, Hua teaches a semiconductor integrated circuit comprising (Fig. 2d, 3a, 3b):
a semiconductor substrate 201, wherein said semiconductor substrate has a first substrate via hole 203-left, a top surface and a bottom surface, 
said first substrate via hole 203-left (Abstract; see also 102 in Fig. 1, paragraph 0005) has an inner surface, said inner surface of said first substrate via hole includes a bottom and a surrounding, said surrounding of said inner surface of said first substrate via hole is at least partially defined by said semiconductor substrate 201;
a first circuit layout, which comprises: a front-side metal layer 202 (paragraph 0031) formed on said top surface of said semiconductor substrate 201, wherein said bottom of said inner surface of said first substrate via hole 203-left is at least partially defined by said front-side metal layer 202; and
a second circuit layout, which comprises: a seed metal layer 204 (paragraph 0031) formed on said inner surface of said first substrate via hole 203 and said bottom surface of said semiconductor substrate 201, wherein said seed metal layer 204 has an outer surface (directed to layer 205); and
a backside metal layer 205 (paragraph 0031) formed on said outer surface of said seed metal layer 204; wherein 
said first substrate via hole 203-left has an aspect ratio being a ratio of its depth to its width, said aspect ratio of said first substrate via hole 203-left is greater than 3 (being about 3.3, based on a real image of a via hole of Fig. 3b, paragraph 0032).
  Hao does not teach that said aspect ratio of said first substrate via hole – being said depth of said first substrate via hole to said width of said first substrate via hole is greater than or equal to 0.2 and less than or equal to 3, wherein a depth of said first substrate is greater than or equal to 10 microns and less than or equal to 40 microns and width of the via hole is greater than or equal to 5 microns and less than or equal to 50 microns, leading to an improved thickness uniformity.
Preisser teaches (paragraph 0005) that an industry uses via holes with a diameter in a range of 1.5-10 micrometers created in substrates with a thickness in a range 5-25 microns, which is equivalent to an aspect ratio in a range from 0.5 to 16, the aspect ratio that overlaps with the aspect ratio of claim 22 of the current application.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hao device per Preisser, e.g., with the Preisser disclosed width of via hole and a thickness of the substrate, leading to the above-cited aspect ratio, if such dimensions are required for a particular manufacturing device. Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been inherent for the Hao/R-10.2019 device that a thickness uniformity of a backside metal layer is improved (as Claim 22 claims): In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Please, note that the last limitation of the claim is a functional limitation. In accordance with the MPEP: “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than functions: In re Schreiber, 128 F.3d 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
In re Claim 26, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above. 
Hua further teaches that (Figs. 2a-2d): 
said front-side metal layer 202 comprises a first part 202-left and a second part 202-right, 
said bottom of said inner surface of said first substrate via hole 203-left is at least partially defined by said first part of said front-side metal layer 202-left; 
said first-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said first part of said front-side metal layer 202 – as being plated on it (paragraph 0031); wherein 
said semiconductor substrate 201 further includes a second substrate via hole – 203-right, said second substrate via hole 203-right has an inner surface, said inner surface of said second substrate via hole includes a bottom and a surrounding, said surrounding of said inner surface of said second substrate via hole is at least partially defined by said semiconductor substrate 201, said bottom of said inner surface of said second substrate via hole 203-right is at least partially defined by said second part of said front-side metal layer 202-right; 
said bottom surface of said semiconductor substrate 201 comprises a first area – to the left from 203-left, a second area – to the right from 203-right, and a separation area, said separation area separates said first area of said bottom surface of said semiconductor substrate from said second area of said bottom surface of said semiconductor substrate; wherein 
said seed metal layer 204 is formed on said inner surface of said first substrate via hole 203 left, said inner surface of said second substrate via hole 203 right, said first area of said bottom surface of said semiconductor substrate 201, and said second area of said bottom surface of said semiconductor substrate; 
said first-substrate-bottom-surface seed metal layer 204 is formed on said first area of said bottom surface of said semiconductor substrate 201; 
said seed metal layer 204 further includes a second-substrate-via-hole-bottom seed metal layer formed on said bottom of said inner surface of said second substrate via hole 203 right, a second-substrate-via-hole-surrounding seed metal layer formed on said surrounding of said inner surface of said second substrate via hole, and a second-substrate-bottom-surface seed metal layer formed on said second area of said bottom surface of said semiconductor substrate 201; 
said second-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said second part of said front-side metal layer 202 right (as being plated on it, paragraph 0031); wherein 
said outer surface (directed to 205) of said seed metal layer 204 further includes an outer surface of said second-substrate-via-hole-bottom seed metal layer 204 (directed to 202), an outer surface of said second-substrate-via-hole-surrounding seed metal layer, and an outer surface of said second-substrate-bottom-surface seed metal layer; wherein
said backside metal layer 205 further includes a second-substrate-via-hole-bottom backside metal layer formed on said outer surface of said second-substrate-via-hole-bottom seed metal layer 204, a second-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said second-substrate-via-hole-surrounding seed metal layer 204, and a second-substrate-bottom-surface backside metal layer formed on said outer surface of said second-substrate-bottom-surface seed metal layer 204; wherein 
said second circuit layout further includes a second-substrate-via-hole-bottom connection part – disposed at 202- right, a second substrate via hole inductor – 
said second-substrate-via-hole-bottom connection part includes said second-substrate-via-hole-bottom seed metal layer 204 and said second-substrate-via-hole-bottom backside metal layer 205; 
said second substrate via hole inductor includes said second-substrate-via-hole-surrounding seed metal layer 204 and said second-substrate-via-hole-surrounding backside metal layer 205; 
said second electrical connection part includes said second-substrate-bottom-surface seed metal layer 204 and said second-substrate-bottom-surface backside metal layer 205.
In re Claim 30, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, wherein Hua teaches that said second substrate via hole 203-right is identical to the first substrate via hole 203-left, such as having the same width and that its depth is identical to the depth of the first substrate via hole, while a width of the via hole and its depth were chosen to be the same as Preisser teaches and that are shown for Claim 22. 
It would have been obvious for one of ordinary skill in the art before filing the application that said aspect ratio of said second substrate via hole is greater than or equal to 0.2 and less than or equal to 3.
In re Claim 31, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, including said second substrate via hole 203-right (of Hua) 
In view of the Preisser teaching (paragraph 0005) related to substrates and via holes commonly used in the industry, it would have been obvious for one of ordinary skill in the art before filing the application creating the width of said second substrate via hole is greater than or equal to 5 µm and less than or equal to 50 µm: Although the dimensions shown by Preissesr are not identical to those required for Claim 31, in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 32, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, wherein said second substrate via hole 203-right has a depth, said depth of said second substrate via hole 203-right is greater than or equal to 10 µm and less than or equal to 40 µm: dimensions of all via-holes of Hua are the same and the first via-hole is created with dimensions taught by Preisser, including (Preisser, paragraph 0005) a width of about 10 µm and a depth (the same as the substrate thickness), being 40 µm: Note that although based on Preisser it is possible creating various depths of the first or second substrate via-holes, in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 33, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, including identical first and second substrate via holes with dimensions taught by R-10.2019. 
The second substrate via hole inductor has a second inductance value (obviously), which is greater than or equal to 0.1 pH and less than or equal to 17.0 pH – inherently: dimensions of the second via hole inductor are similar to that of the current application, and, in accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 34, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above, which is an RF circuit – inherently – as having the same elements as the integrated circuit of the current application shown in Figs. 1A-1B and 2A-2B and paragraphs 0091 and 0104 of US 2020/0373225: Per MPEP 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 35, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above, wherein said semiconductor substrate 201 (Figs. 2a-2d of Hua) has a thickness, being equal to a depth of the via hole of Isono, since the substrate via holes of Hua were created with dimensions of Preisser. 
Based on paragraph 0005 of Preisser, when a commonly used substrates in the industry have a thickness in the range from 5 microns to 25 microns (or more), and it would be obvious using a substrate with a thickness being greater than 10 µm and less than or equal to 40 µm. Note that although based on Preisser it is possible choosing various thicknesses of the Hua substrate, in accordance with MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
In re Claim 36, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above.
Hua further teaches (Figs. 2a-2d) that said seed metal layer 204 has a thickness, said thickness of said seed metal layer is greater than or equal to 0.1 µm and less than or equal to 1 µm – Hua teaches a thickness in the range from 0.02 µm to 0.5 µm (paragraph 0031), wherein most part of the Hua’ range falls into the claimed range. Note that in accordance with MPEP, 2144. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 37, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above, wherein said backside metal layer 205 (Hua, Figs. 2a-2d) has a thickness.
Hua further teaches that said thickness of said backside metal layer is greater than or equal to 1 µm and less than or equal to 10 µm – based on the thickness of the combined metal layer 204 and 205 shown in Fig. 3b and being equal to about 4 µm, and based on the thickness of the seed metal 204 (paragraph 0031).
In re Claim 38, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above.
Hua further teaches that said seed metal layer 204 (Figs. 2a-2d, paragraph 0022) is made by at least one material selected from the group consisting of: Pd, Pd alloy, Au, 
In re Claim 39, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above.
Hua further teaches that said backside metal layer 205 (Figs. 2a-2d) is made by at least one material selected from the group consisting of: Au and Cu (paragraph 0031).
In re Claim 40, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above. 
Hua further teaches that said semiconductor substrate 201 (Figs. 2a-2d, paragraph 0031) is made by one material selected from the group consisting of: GaAs, InP, GaN, sapphire and SiC – it is made from GaAs (Claim 5).

Claims 2-4, 8-10, 23-25, 27-29, and 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hua/Preisser in view of Abdo et al. (US 2017/0085228).
In re Claim 2, Hua/Isono teaches the semiconductor integrated circuit of Claim 1 as cited above. 
Hua further teaches (Figs. 2a-2d):
said seed metal layer 204 includes a first-substrate-via-hole-bottom seed metal layer formed on said bottom (near 202) of said inner surface of said first substrate via hole 203-left, a first-substrate-via-hole-surrounding seed metal layer formed on said surrounding of said inner surface of said first substrate via hole, 
said outer surface of said seed metal layer 204 (which is directed to 205) includes an outer surface of said first-substrate-via-hole-bottom seed metal layer, an outer surface of said first-substrate-via-hole-surrounding seed metal layer, and an outer surface of said first-substrate-bottom-surface seed metal layer; wherein 
said backside metal layer 205 includes a first-substrate-via-hole-bottom backside metal layer formed on said outer surface of said first-substrate-via-hole-bottom seed metal layer 204, a first-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said first-substrate-via-hole-surrounding seed metal layer 204, and a first-substrate-bottom-surface backside metal layer formed on said outer surface of said first-substrate-bottom-surface seed metal layer 204; wherein 
said second circuit layout 204/205 includes a first-substrate-via-hole-bottom connection part (near 202), a first substrate via hole inductor (inherently created by 204/205 disposed on sidewalls of the first via-hole 203 left, similar to inductor 70 of the current application – see paragraph 0091 of the published application US 2020/0373225 for inherency), and a first electrical connection part, as described below: 
said first-substrate-via-hole-bottom connection part includes said first-substrate-via-hole-bottom seed metal layer 204 and said first-substrate-via-hole-bottom backside metal layer 205; 
said first substrate via hole inductor includes said first-substrate-via-hole-surrounding seed metal layer and said first-substrate-via-hole-surrounding backside metal layer (as pointed out above); 
said first electrical connection part includes said first-substrate-bottom-surface seed metal layer and said first-substrate-bottom-surface backside metal layer.
Hua/Preisser does not teach that said first substrate via hole inductor (created as a hollow cylindrical inductor from the first substrate vial hole) is a hot via inductor, meaning, based on explanation of the current application directed to “hot” and “non-hot” inductors (see paragraph 0091 of the published application), that this inductor is electrically connected to an output terminal or an input terminal of a RF device.
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) connected through a TSV to an RF portion 680 of the integrated circuit, an input terminal (such as 102 in Fig. 1, and multiple terminals connected to ground (such as terminals 106 and 108 in Fig. 1).
Hua/Preisser and Abdo teach analogous art directed to an semiconductor substrate made of similar materials, having similar dimensions and comprised multiple substrate via holes connected to metals disposed on top and bottom surfaces of the substrates, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in viewing the Hua/Preisser device in light of 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser integrated circuit (of Fig. 3a of Hua, comprised multiple substrate via-holes) by using it as a substrate for a RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the first substrate via hole inductor of Hua to the output terminal of the device, making this inductor a hot inductor, in order to enable receiving an output power from the RF device, wherein it is desirable to increase applications of the semiconductor integrated circuit of Hua into a field of RF amplifiers (of Abdo). 
In re Claim 3, Hua/Preisser/Abdo teaches the RF semiconductor integrated circuit of Claim 2 as cited above, wherein, as explained for Claim 2, the integrated circuit of Hua/Preisser (modified for use as a part 650 of Fig. 6 RF amplifier of Abdo) is electrically connected to an RF signal output terminal or an RF signal input terminal through said first electrical connection part – a connection described for Claim 2, was made to the RF signal output terminal.
In re Claim 4, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 2 as cited above, wherein said first substrate via hole inductor has a first inductance value (obviously).
Hua/Preisser/Abdo does not teach that said first inductance value of said first substrate via hole inductor is greater than or equal to 0.1 pH and less than or equal to 17.0 pH. However, the above value of the first inductance would be inherent for the first 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Claim 8, Hua/Preisser teaches the semiconductor integrated circuit of Claim 7 as cited above, including the second substrate via hole inductor.
Hua/Preisser does not teach that this inductor is a hot via inductor, e.g., in accordance with identifications of the current application, Hua/Preisser does not teach that the second substrate via hole inductor is connected to an output or an input of a RF circuit.
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser integrated circuit (of Fig. 3a of Hua, comprised multiple substrate via-holes) by using it as a substrate for a RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the first substrate via hole inductor of Hua to the output terminal of the device, making this inductor a hot inductor, in order to enable receiving an output power from the RF device, wherein it is desirable to increase applications of the semiconductor integrated circuit of Hua into a field of RF amplifiers (of Abdo). 
In re Claim 9, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 8 as cited above, wherein, as shown for Claim 8, said semiconductor integrated circuit is electrically connected to the RF signal output terminal through the second substrate via hole.
Since the Hua/Preisser circuit of Claim 7 comprises the second electrical connection part near the second substrate via hole, it would have been obvious for one of ordinary skill in the art before filing the application to connect the RF output terminal of the RF circuit of Claim 8 to the second electrical connection part.
Abdo further teaches (Fig. 1) that the RF circuit also comprises an RF input terminal 102, and one of ordinary skill in the art before filing the application would 
Since the Hua’ semiconductor integrated circuit has multiple electrical connections on the bottom of the semiconductor substrate near various via holes, it would have been obvious for one of ordinary skill in the art before filing the application to use, for example, the first electrical connection part of the Hua/Preisser device for providing an input RF signal to the device through the first substrate via hole (and, obviously, disconnecting the input RF signal from the output RF signal, by making appropriate modification in the Hua/Preisser’ integrated circuit/substrate, as described for Claim 7).
In re Claim 10, Hua/Preisser teaches the semiconductor integrated circuit of Claim 7 as cited above, including the second substrate via hole inductor. 
Hua/Preisser does not teach that the second substrate via hole inductor is a non-hot via inductor, e.g., does not teach that said semiconductor integrated circuit is grounded through said second electrical connection part (e.g., since the second electrical connection part is disposed near the second substrate via hole inductor, and in accordance with the definition of the current application for a non-hot via inductor).
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) connected through a TSV to an RF portion 680 of the integrated circuit, an input 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser integrated circuit (of Fig. 3a, comprised multiple substrate via-holes) by using it as a substrate for a RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the first substrate via hole inductor of Hua/Preisser to the output terminal of the device, making this inductor a hot inductor, in order to enable receiving an output power from the RF device, wherein it is desirable to increase applications of the semiconductor integrated circuit of Hua/Preisser into a field of RF amplifiers (of Abdo).
It would have been further obvious for one of ordinary skill in the art before filing the application connecting the second substrate via hole inductor (of Hua) to the ground through the second electrical connection part, making the second inductor a non-hot inductor, while electrically disconnecting the second electrical connection part from the first electrical connection part (if the last one is connected to an input or an output RF terminal), in order to enable operation of RF device. 
In re Claim 23, Hua/Preisser teaches the semiconductor integrated circuit of Claim 22 as cited above. 
Hua further teaches (Figs. 2a-2d) that 
said seed metal layer 204 includes a first-substrate-via-hole-bottom seed metal layer formed on said bottom of said inner surface of said first substrate via hole (near 202), a first-substrate-via-hole-surrounding seed metal layer formed on 
wherein said outer surface of said seed metal layer 204 includes an outer surface (directed to layer 205) of said first-substrate-via-hole-bottom seed metal layer (near 202), an outer surface of said first-substrate-via-hole-surrounding seed metal layer, and an outer surface of said first-substrate-bottom-surface seed metal layer; 
wherein said backside metal layer 205 includes a first-substrate-via-hole-bottom backside metal layer formed on said outer surface of said first-substrate-via-hole-bottom seed metal layer 204, a first-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said first-substrate-via-hole-surrounding seed metal layer 204, and a first-substrate-bottom-surface backside metal layer formed on said outer surface of said first-substrate-bottom-surface seed metal layer 205; 
wherein said second circuit layout 204/205 includes a first-substrate-via-hole-bottom connection part – near 202, a first substrate via hole inductor (created as a hollow coaxial inductor), and a first electrical connection part (at a bottom of the substrate 201); 
said first-substrate-via-hole-bottom connection part includes said first-substrate-via-hole-bottom seed metal layer 204 and said first-substrate-via-hole-bottom backside metal layer 205; 
said first substrate via hole inductor includes said first-substrate-via-hole-surrounding seed metal layer 204 and said first-substrate-via-hole-surrounding backside metal layer 205; 
said first electrical connection part includes said first-substrate-bottom-surface seed metal layer 204 and said first-substrate-bottom-surface backside metal layer 205.
Hua does not teach that said first substrate via hole inductor is a hot via inductor, e.g., in accordance with the current application definitions, Hua does not teach that his via hole inductor is electrically connected to an input terminal or an output terminal of an RF circuit. 
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) connected through a TSV to an RF portion 680 of the integrated circuit, an input terminal (such as 102 in Fig. 1, and multiple terminals connected to ground (such as terminals 106 and 108 in Fig. 1).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua integrated circuit (of Fig. 3a, comprised multiple substrate via-holes) by using it as a substrate for a RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the first substrate via hole 
In re Claim 24, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 23 as cited above, wherein, as shown for Claim 23, said semiconductor integrated circuit is electrically connected to an RF signal output terminal. 
It would have been obvious for one of ordinary skill in the art before filing the application to use for this connection said first electrical connection part of Hua, since it is easily reachable.
In re Claim 25, Hua/Preisser/Abdo teaches the semiconductor integrated circuit according to Claim 23 as cited above, including the first substrate via hole inductor of Hua (with dimensions taught by Preisser, as shown for Claim 22) that obviously has a first inductance value. 
Hua/Preisser does not teach that said first inductance value of said first substrate via hole inductor is greater than or equal to 0.1 pH and less than or equal to 17.0 pH, but the value would be inherent for the Hua/Preisser’ inductor that is created as a hollow coaxial inductor having similar dimensions as the inductor of the current application: In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
In re Claim 27, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, but does not teach that said second substrate via hole inductor is a hot via inductor – e.g., in accordance with the current application, Hua/Preisser does not teach that the second substrate via hole inductor is connected to an input of an RF circuit.
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) connected through a TSV to an RF portion 680 of the integrated circuit, an input terminal (such as 102 in Fig. 1, and multiple terminals connected to ground (such as terminals 106 and 108 in Fig. 1).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua integrated circuit (of Fig. 3a, comprised multiple substrate via-holes) by using it as a substrate for a RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the second substrate via hole inductor of Hua/Isono to the input terminal of the device, making this inductor a hot inductor, in order to operation of the RF amplifier, wherein it is desirable to increase 
In re Claim 28, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 27 as cited above, wherein said semiconductor integrated circuit is electrically connected to the RF signal input terminal. 
Since the first and second electrical connection parts of Hua are disposed at positions convenient for electrical connections, it would have been obvious for one of ordinary skill in the art before filing the application to electrically connect the first and second electrical connection parts to the input and output terminals of the RF amplifier, accordingly, while electrically disconnecting the first and second electrical connection parts of the Hua’ device from each other, to prevent short-circuiting of the input and output terminals to each other and to enable operation of the RF amplifier.
In re Claim 29, Hua/Preisser teaches the semiconductor integrated circuit of Claim 26 as cited above, including the second substrate via hole inductor.
Hua/Preisser does not teach that said second substrate via hole inductor is a non-hot via inductor (in accordance with the current application a non-hot via inductor is an inductor electrically connected to the ground), said semiconductor integrated circuit is grounded through said second electrical connection part.
Abdo teaches an RF integrated circuit comprising (Figs. 1 and Fig. 6) an RF device 680 (paragraphs 0001, 0023, 0047, 0048) with an RF (similar to 120 of Fig. 1, paragraph 0048) electrically connected to substrate 650 (paragraph 0049) having multiple substrate –vial-hole connectors, called TSV (such as 664, 671, 661, paragraph 0047), having an output terminal 504 (such as terminal 104 in Fig. 1, paragraph 0053) 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser integrated circuit (based on Fig. 3a of Hua, comprised multiple substrate via-holes) by using it as a substrate for an RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit while using others for electrical connection to the ground, in order to enable receiving an output power from the RF device, wherein it is desirable to increase applications of the semiconductor integrated circuit of Hua/Preiser into a field of RF amplifiers (of Abdo).
It would have been further obvious for one of ordinary skill in the art before filing the application connecting the second substrate via hole inductor (of Hua) to the ground through the second electrical connection part, making the second inductor a non-hot inductor, while electrically disconnecting the second electrical connection part from the first electrical connection part (if the last one is connected to an input or an output RF terminal), in order to enable operation of RF device. 
In re Claim 41, Hua teaches a semiconductor integrated circuit comprising (Figs. 2a-2d, 3a-3d, paragraphs 0031-0032):
a semiconductor substrate 201, wherein said semiconductor substrate has a first substrate via hole 203-left (see also Abstract, Fig. 1, and paragraph 0005 related to substrate via holes), a top surface and a bottom surface, 
said first substrate via hole has an inner surface (directed to the substrate and to metal 202), said inner surface of said first substrate via hole includes a bottom (near 202) and a surrounding, said surrounding of said inner surface of said first substrate via hole is at least partially defined by said semiconductor substrate 201;
said first substrate via hole has a depth, a width and an aspect ratio (obviously), said aspect ratio of the said first substrate via hole = said depth of said first substrate via hole/said width of said first substrate via hole, said aspect ratio of said first substrate via hole is about 3.8 (based on Figs. 3b-3c of Hua);
a first circuit layout, which comprises: a front-side metal layer 202 formed on said top surface of said semiconductor substrate 201, wherein said bottom of said inner surface of said first substrate via hole 203-left is at least partially defined by said front-side metal layer 202; and
a second circuit layout, which comprises: a seed metal layer 204 formed on said inner surface of said first substrate via hole 203-left and said bottom surface of said semiconductor substrate 201, wherein 
said seed metal layer 204 includes a first-substrate-via-hole-bottom seed metal layer formed on said bottom of said inner surface of said first substrate via hole 203-left, a first-substrate-via-hole-surrounding seed metal layer formed on said surrounding of said inner surface of said first substrate via hole 203-left, and a first-substrate-bottom-surface seed metal layer formed on said bottom surface of said semiconductor substrate 201 (e.g., to a left from the first via-hole 203-left); wherein 
said first-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said front-side metal layer 202 (as being plated on this layer – see Figs. 2a-2d, paragraph 0031); wherein said seed metal layer has an outer surface – which is directed to 205; wherein 
said outer surface of said seed metal layer 204 includes an outer surface of said first-substrate-via-hole-bottom seed metal layer (e.g., near 202-left), an outer surface of said first-substrate-via-hole-surrounding seed metal layer, and an outer surface of said first-substrate-bottom-surface seed metal layer 204; and
a backside metal layer 205 formed on said outer surface of said seed metal layer 204; wherein 
said backside metal layer 205 includes a first-substrate-via-hole-bottom backside metal layer formed on said outer surface of said first-substrate-via-hole-bottom seed metal layer 204, a first-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said first-substrate-via-hole-surrounding seed metal layer 204, and a first-substrate-bottom-surface backside metal layer formed on said outer surface of said first-substrate-bottom-surface seed metal layer 204; wherein 
said second circuit layout includes a first-substrate-via-hole-bottom connection part – disposed on the bottom of the substrate between 203-left and 203-right, a first substrate via hole inductor – inherently created as a hollow cylindrical inductor, and a first electrical connection part – disposed on the bottom of the substrate to the left from 203-left; 
said first-substrate-via-hole-bottom connection part includes said first-substrate-via-hole-bottom seed metal layer 204 and said first-substrate-via-hole-bottom backside metal layer 205; 
said first electrical connection part includes said first-substrate-bottom-surface seed metal layer and said first-substrate-bottom-surface backside metal layer.
Hua, teaching that the first substrate via hole has a depth and a width and an aspect ratio being a ratio of the hole depth to the hole width, does not teach that the aspect ratio of the first substrate via hole is greater than or equal to 0.2 and less than or equal to 3.
Hua does not teach that first substrate via hole inductor is a hot via inductor, e.g., in accordance with a definition of the current application, Hua does not teach that the first substrate via hole inductor is electrically connected to an input or an output of an RF circuit.
Preisser teaches (paragraph 0005) that an industry uses through substrate via holes with a width in a range from 1.5 to 10 microns that are created in substrate, which thickness is in a range from 5 to 25 microns (commonly), leading to a commonly used through substrate via hole with an aspect ratio in a range from 0.5 to 16.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hao device by creating its substrate via hole with dimensions taught by Preisser and having an aspect ratio calculated based on the Presser taught dimensions, which makes it obvious creating the via hole with an aspect ratio being greater than or equal to 0.2 and less than or equal to 3, as Claim 41 requires, if a via hole with such dimensions is required for the manufacturer.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser integrated circuit (of Fig. 3a of Hua, comprised multiple substrate via-holes) by using it as a substrate for an RF amplifier (similar to that of Abdo), such as electrically disconnecting some via hole connectors for using them as input and output connectors of an RF integrated circuit and connecting the first substrate via hole inductor of Hua/Preisser to the output terminal of the device, making this inductor a hot inductor, in order to enable receiving an output power from the RF device, wherein it is desirable to increase applications of the semiconductor integrated circuit of Hua/Isono into a field of RF amplifiers (of Abdo).
In re Claim 42, Hua/Preisser/Abdo teaches the semiconductor integrated circuit according to Claim 41 as cited above, including the via hole dimensions created per Isono.
Hua further teaches (Figs. 2d and 3b) that said first substrate via hole 203-left (in Fig. 2d) has a width, said width of said first substrate via hole is greater than or equal to 
In re Claim 43, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above, including the first substrate via-hole created with the dimensions taught by Isono. 
Hua/Preisser further teaches that said first substrate via hole 203-left (in Fig. 2d of Hua) has a depth, said depth of said first substrate via hole being equal to a thickness of the substrate taught by Preisser. It would have been obvious for one of ordinary skill in the art before filing the application to create the substrate via hole with a depth greater than or equal to 10 µm and less than or equal to 40 µm -based on paragraph 0005 of Preisser and based on the MPEP approach to an obviousness of ranges, as shown for multiple claims above.
In re Claim 44, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above, wherein the RF circuit comprised input and output terminals is taught by Abdo, while the substrate integrated circuit of Fig. 3a of Hua is modified to be used for the RF amplifier of Abdo.
Abdo teaches (Figs. 1 and 6, paragraphs 0023, 0059-0061) that an RF circuit has the input terminal and the output terminal (as also pointed out for Claim 41).
It would have been obvious for one of ordinary skill in the art before filing the application wherein said semiconductor integrated circuit (e.g., the modified integrated circuit of Fig. 3a of Hua, as described for Claim 41) is electrically connected to an RF signal output terminal or an RF signal input terminal through said first electrical connection part – - for example, to the RF output terminal - since the first electrical 
In re Claim 45, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above, wherein Hua teaches the first substrate via hole inductor the via hole created with the dimensions taught by Preisser, as shown for Claim 41.
Hua/Preisser teaches that said first substrate via hole inductor has a first inductance value (inherently, as appropriate for the inductor), but does not teach that said first inductance value of said first substrate via hole inductor is greater than or equal to 0.1 pH and less than or equal to 17.0 pH. However, this property would be inherent for the Hua/Isono’ inductor, since a structure and dimensions of the Hua/Preisser first inductor are similar to that of the current application, and, in accordance with the MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Claim 46,
a first part 202-left and a second part 202-right, 
said bottom of said inner surface of said first substrate via hole 203-left is at least partially defined by said first part of said front-side metal layer 202-left; 
said first-substrate-via-hole-bottom seed metal layer 204 is electrically connected to said first part of said front-side metal layer 202-left (as being deposited on it, as is clear from Figs. 2a-2d); wherein 
said semiconductor substrate 201 further includes a second substrate via hole 203-right, said second substrate via hole has an inner surface, said inner surface of said second substrate via hole 203-right includes a bottom (near 202-right) and a surrounding (directed to 201), said surrounding of said inner surface of said second substrate via hole 203-right is at least partially defined by said semiconductor substrate 201, said bottom of said inner surface of said second substrate via hole 203-right is at least partially defined by said second part of said front-side metal layer 202-right; 
said bottom surface of said semiconductor substrate 201 comprises a first area (to the left from 203-left), a second area (to the right from 203-right), and a separation area (between the above two areas), said separation area separates said first area of said bottom surface of said semiconductor substrate from said second area of said bottom surface of said semiconductor substrate; wherein 
said seed metal layer 204 is formed on said inner surface of said first substrate via hole 203-left, said inner surface of said second substrate via hole 203-right, 
said first-substrate-bottom-surface seed metal layer 204 is formed on said first area of said bottom surface of said semiconductor substrate 201; 
said seed metal layer 204 further includes a second-substrate-via-hole-bottom seed metal layer formed on said bottom of said inner surface of said second substrate via hole 203-right, a second-substrate-via-hole-surrounding seed metal layer formed on said surrounding of said inner surface of said second substrate via hole, and a second-substrate-bottom-surface seed metal layer formed on said second area of said bottom surface of said semiconductor substrate 201; 
said second-substrate-via-hole-bottom seed metal layer is electrically connected to said second part of said front-side metal layer 202-right (as being plated onto it – see Figs. 2a-2d, paragraph 0031); 
wherein said outer surface of said seed metal layer further includes an outer surface (directed to 205) of said second-substrate-via-hole-bottom seed metal layer, an outer surface of said second-substrate-via-hole-surrounding seed metal layer, and an outer surface of said second-substrate-bottom-surface seed metal layer; wherein 
said backside metal layer 205 further includes a second-substrate-via-hole-bottom backside metal layer formed on said outer surface of said second-substrate-via-hole-bottom seed metal layer 204, a second-substrate-via-hole-surrounding backside metal layer formed on said outer surface of said second-substrate-via-hole-surrounding seed metal layer, and a second-substrate-bottom-
said second circuit layout – created by 204/205 - further includes a second-substrate-via-hole-bottom connection part – near 202-right, a second substrate via hole inductor – created as a hollow cylindrical inductor – similar to the first inductor, and a second electrical connection part – disposed on a bottom of the substrate, to the right from the 203-right; 
said second-substrate-via-hole-bottom connection part includes said second-substrate-via-hole-bottom seed metal layer 205 and said second-substrate-via-hole-bottom backside metal layer 205; 
said second substrate via hole inductor includes said second-substrate-via-hole-surrounding seed metal layer 204 and said second-substrate-via-hole-surrounding backside metal layer 205; 
said second electrical connection part includes said second-substrate-bottom-surface seed metal layer 204 and said second-substrate-bottom-surface backside metal layer 205.
In re Claim 47, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 46 as cited above, including said second substrate via hole inductor.
Hua/Preisser/Abdo does not explicitly teach that the second substrate via hole inductor is a hot via inductor, e.g., Hua/Preisser/Abdo does not explicitly teach that this inductor is connected to an input RF terminal of the integrated circuit of Claim 46 (since another inductor has already been connected to the output terminal of the RF circuit, as shown for Claim 41).

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser/Abdo’ circuit of Claim 46 by connecting the second substrate via hole to the input RF terminal of the device (obviously, by electrical disconnecting it from the output RF terminal – such as making this disconnection between the first and second via-holes of the Hua’ Fig. 4), in order to enable operation of the RF amplifier.
In re Claim 48, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 47 as cited above, wherein said semiconductor integrated circuit (such as layer 204/205 of Hua) is electrically connected to one of an RF signal output terminal and an RF signal input terminal through said first electrical connection part (as shown for Claims 41, 46, and 47), and said semiconductor integrated circuit is electrically connected to the other of said RF signal output terminal and said RF signal input terminal through said second electrical connection part (as is clear from the description of Claim 47).
In re Claim 49, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 46 as cited above, including said second substrate via hole inductor of Hua/Preisser. 
Hua/Preisser/Abdo does not explicitly teach that this inductor is a non-hot via inductor, such that the inductor is electrically connected to the ground and does not teach that said semiconductor integrated circuit is grounded through said second electrical connection part.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hua/Preisser/Abdo structure of Claim 46 by using the second substrate via hole of Hua for grounding (obviously electrically separating it from the first substrate via hole electrically connected to the RF output terminal), in which case, the second Hua’ inductor would become a non-hot inductor, when such modification is needed for operation of the Hua/Preisser/Abdo’ amplifier.
In re Claim 50, Hua/Preisser/Ando teaches the semiconductor integrated circuit of Claim 46 as cited above, wherein Hua teaches that all via holes have identical dimensions that were created based on Isono, as shown for Claim 41.
Hua further teaches, wherein said second substrate via hole 203-right (Figs. 2a-2d) has a depth, a width and an aspect ratio, said aspect ratio of said second substrate via hole= said depth of said substrate via hole/said width of said second substrate via hole, while Preisser makes it obvious creating a through via hole with an aspect ratio in a range of 0.5 to 16 (as shown for Claim 41), which, based on the MPEP approach to obviousness of ranges (as shown for multiple claims above), creating the second via hole with an aspect ratio being greater than or equal to 0.2 and less than or equal to 3.
In re Claim 51, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 46 as cited above, wherein Hua teaches that the second substrate via hole is 
Hua/Preisser further teaches that said second substrate via hole 203-right (as in Figs. 2a-2d of Hua) has a width, said width of said second substrate via hole is greater than or equal to 5 µm and less than or equal to 50 µm: see paragraph 0005 of Preisser in a common width of the via hole, and the obviousness is also based on the MPEP approach to the obviousness of ranges.
In re Claim 52, Hua/Preisser/Abdo teaches the semiconductor integrated circuit according to Claim 46 as cited above, wherein Hua teaches that the second substrate via hole is identical to the first substrate via hole in its dimensions, while dimensions were chosen based on Preisser, as is shown for Claim 41, and based on a common thickness of a substrate used in the industry, the thickness being equivalent to a depth of the through substrate via hole.
Preisser further teaches (paragraph 0005) that a depth of a common via hole in the industry would be in the range of 5-25 microns, which makes it obvious creating the second substrate via hole of Hua with a depth being greater or equal to 10 microns and less or equal to 40 microns.
In re Claim 53, Hua/Preisser/Ando teaches the semiconductor integrated circuit of Claim 46 as cited above, with all via holes of Hua created with dimensions taught by Preisser.
Hua/Preisser further teaches that said second substrate via hole inductor has a second inductance value (inherently).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
In re Claim 54, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above, wherein, as shown for Claim 41, said semiconductor integrated circuit is an RF circuit.
In re Claim 55, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above, with via holes having dimensions per Preisser (as shown for Claim 41), while Hua teaches that a thickness of the semiconductor substrate is the same as a depth of the via hole.
Hua/Preisser further teaches that it would be obvious using said semiconductor substrate with a thickness being greater than or equal to 10 µm and less than or equal 
In re Claim 56, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above.
Hua further teaches (Fig. 2d, paragraph 0031) that said seed metal layer 204 has a thickness, said thickness of said seed metal layer is greater than or equal to 0.1 µm and less than or equal to 1 µm.
In re Claim 57, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above.
Hua further teaches (based on Fig. 3b, paragraph 0031, and Fig. 2d) that said backside metal layer 205 has a thickness, said thickness of said backside metal layer is greater than or equal to 1 µm and less than or equal to 10 µm.
In re Claim 58, Hua/Preisser/Abdo teaches the semiconductor integrated circuit of Claim 41 as cited above.
Hua further teaches that said seed metal layer 204 (Fig. 2d, paragraph 0022) is made by at least one material selected from the group consisting of: Pd, Pd alloy, Au, Au alloy, Ni, Ni alloy, Co, Co alloy, Cr, Cr alloy, Cu, Cu alloy, Pt, Pt alloy, Sn, Sn alloy, Rh and Rh alloy.
In re Claim 59, Hua/Preisser/Abdo teaches the semiconductor integrated circuit according to Claim 41 as cited above.
Hua further teaches (Figs. 2a-2d, paragraph 0031) that said backside metal layer 205 is made by at least one material selected from the group consisting of: Au and Cu.
In re Claim 60, Hua/Preisser/Abdo teaches the semiconductor integrated circuit according to Claim 41 as cited above.
Hua further teaches (Claim 5) that said semiconductor substrate 201 (Figs. 2a-2d, paragraph 0031) is made by one material selected from the group consisting of: GaAs, InP, GaN, sapphire and SiC. 

Response to Arguments
Applicant’ arguments (REMARKS, filed 10/28/21) have been fully considered.
Examiner disagrees with Applicant arguments (REMARKs, pages 22-23) related to a technical feature of Claim 1 (with a similar approach to independent Claims 22 and 41) as related to the first substrate via-hole trench: The substrate via hole trench of Hua (see Figs. 2a-2d of Hua) has all technical features of the substrate via hole of the current application – Applicant did not identify any claimed technical feature that is not shown in Hua.
For a better presentation of obviousness of dimensions limitations, cited by some amended claims of the application, the current Office Action uses a new prior art reference – Preisser (instead of Isono) – who explicitly teaches a width of a through substrate via hole and a substrate thickness (that is equal to a depth of a through substrate via hole) and that are common in the art.
Examiner disagrees with the Applicant’ request for allowance (REMARKS, pages 23-24), since does not view any limitation of the examined claims as being allowable – all examined claims are obvious in view of the referenced prior art.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/16/21